DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claims 1, 3, 5-11, 13,15-28, and 31-32 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,792,084, U.S. Patent No. 10,048,931, and U.S. Patent No. 10,613,821.  Although the conflicting claims are not identical, they are not patentable distinct from each other because method independent claim 1 of U.S. Patent No. 9,792,084, U.S. Patent No. 10,048,931, U.S. Patent No. 10,613,821 and method and system independent claims of the present application share the following common a method comprising: A system comprising: a sensor in a vehicle to detect a driving condition; and a media selector machine to select, as a selected audio media file, one of a plurality of audio media files to present to a driver based on the driving condition.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5-11, 13,15-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (Patent No.: US 9,613,466 B1; hereinafter Bullock) in view of Obradovich (Pub. No.: US 2008/0030313 A1; hereinafter Obradovich) 

               Consider claims 1, 11, and 12, Bullock clearly shows and discloses a method, an apparatus, and a system comprising: a sensor in a vehicle to generate sensor data indicative of an interaction between a user and the vehicle, the interaction defining a characteristic of a user input relative to a component of the vehicle (actions of a driver, actual speed and accelerations as the vehicle traverses a particular road) (col. 2, lines 7-14, col. 8, lines 60-67, col. 9, lines 1-3); and a media selector machine to: detect a driving condition based on the sensor data (col. 9, lines 4-13); elect a target user state score for the user based on the driving condition (col. 2, lines 42-53, col. 9, lines 4-13); and select, as a selected audio media file, one of a plurality of audio media files to present to a user based on the target user state score(col. 8, lines 39-60, col. 9, lines 4-13, and fig. 1); however, Bullock does not specifically teach another example for a sensor in a vehicle to generate sensor data indicative of an interaction between a user and the vehicle. 
              In the same field of endeavor, Obradovich clearly discloses another example for a sensor in a vehicle to generate sensor data indicative of an interaction between a user and the vehicle (paragraph 0083, and fig. 12). 
            
Obradovich into teaching of Bullock for the purpose of detecting the driving condition by using different type of sensor.   
              
                 Consider claims 3 and 13, Bullock and Obradovich clearly shows the method and the system, wherein the media selector machine is to: access user state scores of the audio media files; and select the selected audio media file based on the user state score of the selected audio media file and the target user state score (Bullock: col. 2, lines 42-53, col. 9, lines 4-13; Obradovich: paragraph 0083, and fig. 12)
                 
                 Consider claims 5 and 15, Bullock and Obradovich clearly show the method and the system, wherein the sensor data is indicative of a fluctuation in a force applied on a steering wheel, the media selector machine to detect the driving condition based on the fluctuation in the force applied on the steering wheel (Obradovich: abstract paragraph 0057).
                 Consider claims 6 and 16, Bullock and Obradovich clearly show the method and the system, wherein the sensor data is indicative of use of windshield wipers, the media selector machine to detect the driving condition based on the use of the windshield wipers (Bullock: col. 11, lines 65-67).
                 Consider claims 7 and 17, Bullock and Obradovich clearly show the method and the system, wherein the sensor data is indicative of a brake pedal depression frequency, the media selector machine to detect the driving condition based on the brake pedal depression frequency (Obradovich: abstract and paragraph 0059).                              
                 Consider claims 8 and 18, Bullock and Obradovich clearly shows the method and the system, wherein the sensor data is indicative of a vehicle direction change frequency, the media selector machine to detect the driving condition based on the vehicle direction change frequency (Bullock: col. 7, lines 25-32; Obradovich: paragraph 0004).
claims 9 and 19, Bullock and Obradovich clearly show the method and the system, wherein the sensor data is indicative of use of vehicle climate control, the media selector machine to detect the driving condition based on the user of the vehicle climate control (Obradovich: abstract paragraph 0057).   

               Consider claims 10 and 20, Bullock and Obradovich clearly show the method and the system, wherein the media selector machine is to output the selected audio media file for presentation to the user (Bullock: col. 8, lines 43-50; Obradovich: paragraph 0083).

                Consider claim 22, Bullock and Obradovich clearly show the apparatus, wherein the processor circuitry is to: access user state scores of the audio media files; and select the selected audio media file based on the user state score of the selected audio media file and the target user state score (Bullock: col. 2, lines 42-53, col. 9, lines 4-13; Obradovich: paragraph 0083, and fig. 12).                              
                 Consider claim 23, Bullock and Obradovich clearly show the apparatus, wherein the sensor data is indicative of a fluctuation in a force applied on a steering wheel (Obradovich: abstract paragraph 0057).
                 Consider claim 24, Bullock and Obradovich clearly show the apparatus, wherein the sensor data is indicative of use of windshield wipers (Bullock: col. 11, lines 65-67).   

               Consider claim 25, Bullock and Obradovich clearly show the apparatus, wherein the sensor data is indicative of a brake pedal depression frequency (Obradovich: abstract and paragraph 0059).

claim 26, Bullock and Obradovich clearly show the apparatus, wherein the sensor data is indicative of a vehicle direction change frequency (Bullock: col. 7, lines 25-32; Obradovich: paragraph 0004).                              
                 Consider claim 27, Bullock and Obradovich clearly show the apparatus, wherein the sensor data is indicative of use of vehicle climate control (Obradovich: abstract paragraph 0057).
                 Consider claims 28, 31, and 32, Bullock and Obradovich clearly show the apparatus, wherein the processor circuitry is to select the target state score based on peaks in a distribution (peaks in a distribution read on threshold), the distribution including a mapping of media play counts to corresponding state scores (generate warning) (Obradovich: fig. 12).   

Allowable Subject Matter
4.    Independent claims 2, 12, and 30, are allowed since Bullock (Patent No.: US 9,613,466 B1; hereinafter Bullock) in view of Obradovich (Pub. No.: US 2008/0030313 A1; hereinafter Obradovich) do not teach all the limitation of claims 2, 12, and 30. 
                 Claim 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                 
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on February 01, 2022. Claims 1-3, 5-13, and 15-32 are now pending in the present application.
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       

      
Conclusion                        
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656